11-3082-ag
         Jin v. Holder
                                                                                       BIA
                                                                                   Chew, IJ
                                                                               A088 775 911
                                                                               A088 775 912
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 29th day of May, two thousand twelve.
 5
 6       PRESENT:
 7                GUIDO CALABRESI,
 8                REENA RAGGI,
 9                DEBRA ANN LIVINGSTON,
10                     Circuit Judges.
11       _______________________________________
12
13       JINGZHI JIN,
14       YULAN LI, AKA YUILAN LI,
15                Petitioners,
16
17                       v.                                     11-3082-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       ______________________________________
23
24       FOR PETITIONERS:              Stephen Shaiken, San Francisco, CA.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Linda S. Wernery, Assistant
28                                     Director; Susan Bennett Green, Trial
 1                           Attorney, Office of Immigration
 2                           Litigation, Civil Division, United
 3                           States Department of Justice,
 4                           Washington, D.C.
 5
 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DENIED.

10       Petitioners Jingzhi Jin and Yulan Li, natives and

11   citizens of the People’s Republic of China, seek review of a

12   June 30, 2011, order of the BIA affirming the June 24, 2009,

13   decision of Immigration Judge (“IJ”) George T. Chew denying

14   their applications for asylum, withholding of removal, and

15   relief under the Convention Against Torture (“CAT”).       In re

16   Jingzhi Jin, No. A088 775 911/912 (B.I.A. June 30, 2011),

17   aff’g No. A088 775 911/912 (Immig. Ct. N.Y. City June 24,

18   2009).   We assume the parties’ familiarity with the

19   underlying facts and procedural history in this case.

20       Under the circumstances of this case, we have reviewed

21   the IJ’s decision as supplemented by the BIA.       See Yan Chen

22   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).       The

23   applicable standards of review are well-established.

24   See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562

25 F.3d 510, 513 (2d Cir. 2009).       For asylum applications, such

                                     2
 1   as the petitioners’, governed by the REAL ID Act, the agency

 2   may, considering the totality of the circumstances, base a

 3   credibility finding on an applicant’s demeanor, the

 4   plausibility of his account, or inconsistencies in his

 5   statements, without regard to whether they go “to the heart

 6   of the applicant’s claim.”   8 U.S.C. § 1158(b)(1)(B)(iii).

 7       The petitioners argue that the IJ’s credibility

 8   determination was not supported by the record because it was

 9   based on Jin’s failure to provide adequate corroboration of

10   his claim.   However, the IJ reasonably based his credibility

11   findings on inconsistencies, omissions, and a lack of

12   corroboration.   Specifically, the IJ concluded that Jin’s

13   testimony was undermined by inconsistencies between his

14   asylum application, which stated that the police visited

15   Jin’s family in China and threatened him because he had

16   joined an organization that they compared to the Dalai

17   Lama’s organization without mentioning that the police asked

18   for his address in the United States, and Jin’s

19   testimony–which stated that the police asked for his address

20   but did not mention their comparison to the Dalai Lama’s

21   organization.

22



                                   3
 1        The petitioners concede that there were inconsistencies

 2   in Jin’s testimony, but suggest that they were too minor to

 3   support the credibility determination.   However, under the

 4   REAL ID Act, “an IJ may rely on any inconsistency or

 5   omission in making an adverse credibility determination . .

 6   .”   See Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

 7   2008).   The petitioners also argue that the IJ failed to

 8   address Jin’s explanation that he forgot to mention that the

 9   police asked for his address in his asylum application and

10   forgot to testify about the police’s comments on the Dalai

11   Lama’s organization.   This argument is unavailing because

12   the record shows that the agency considered and rejected

13   these explanations.    See Majidi v. Gonzales, 430 F.3d 77, 80

14   (2d Cir. 2005); see also Xiao Ji Chen v. U.S. Dep’t of

15   Justice, 471 F.3d 315, 338 n.17 (2d Cir. 2006).

16        Having found that Jin’s credibility was undermined by

17   inconsistencies in his statements, the IJ reasonably

18   expected him to provide corroboration to rehabilitate his

19   testimony.    See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d

20   Cir. 2007).   Contrary to the petitioners’ argument, the IJ

21   was not required to give Jin notice of what evidence was

22   expected and an opportunity to collect it because the


                                    4
 1   corroboration finding was part of a credibility finding.

 2   See Xiao Ji Chen, 471 F.3d at 341.     The IJ reasonably

 3   faulted Jin for failing to produce reasonably available

 4   corroborating evidence in the form of: (1) a letter from his

 5   family; (2) a copy of the third article he purportedly wrote

 6   for the China Democracy and Justice Party (“CDJP”); and (3)

 7   a witness from the CDJP.     While Jin argued that he did not

 8   collect a letter from his family because he was afraid that

 9   the Chinese authorities would harm them, the BIA reasonably

10   rejected this explanation, noting that Jin had stated that

11   the authorities had requested that his family communicated

12   with him.     See 8 U.S.C. § 1252(b)(4).

13       Together, the inconsistencies and omissions and Jin’s

14   failure to provide reasonably available corroborating

15   evidence provide substantial evidence in support of the

16   agency’s credibility determination.        See Xiu Xia Lin, 534

17   F.3d at 167.    Accordingly, the agency did not err in

18   concluding that the petitioners did not establish their

19   eligibility for asylum, withholding of removal, or CAT

20   relief.     See Paul v. Gonzales, 444 F.3d 148, 157 (2d Cir.

21   2006).

22



                                     5
1        For the foregoing reasons, the petition for review is

2    DENIED.   As we have completed our review, any stay of

3    removal that the Court previously granted in this petition

4    is VACATED, and any pending motion for a stay of removal in

5    this petition is DISMISSED as moot.    Any pending request for

6    oral argument in this petition is DENIED in accordance with

7    Federal Rule of Appellate Procedure 34(a)(2), and Second

8    Circuit Local Rule 34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O’Hagan Wolfe, Clerk
11
12




                                    6